Citation Nr: 1143198	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  08-15 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a disorder of the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1977 to February 1981 and from October 1984 to December 1984.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Board notes that in his May 2008 Substantive Appeal (VA Form 9) the Veteran also appealed the issues of entitlement to service connection for degenerative joint disease with associated neurological manifestations and entitlement to service connection for a fracture left distal fibula.  In a September 2010 rating decision the RO/AMC granted entitlement to service connection for those conditions.  The grant of entitlement to service connection for those conditions is a complete grant of the benefits sought, and, therefore, those matters are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In September 2011 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for a foot disorder.  The Board finds that additional development is necessary with respect to the Veteran's claim.  Accordingly, further appellate consideration will be deferred and this matter is remanded to the RO/AMC for further action as described below.

The Veteran originally claimed entitlement to service connection for residuals of an in-service left great toe injury in April 2006.  In a July 2006 rating decision the RO denied entitlement to service connection for that condition.  The Veteran submitted a Notice of Disagreement (NOD) in July 2007.  The RO issued a Statement of the Case (SOC) in March 2008, and the Veteran filed a Substantive Appeal (VA Form 9) in May 2008.  In a September 2010 Supplemental Statement of the Case (SSOC) the RO appears to have expanded that claim to include subsequently diagnosed status post hallux valgus.  

Essentially, the Veteran has asserted that he injured his left great toe while in service and that he has current symptomatology which is due to that injury.  The Veteran's service treatment records from June 1978 indicate that he sustained several injuries to his right side in a motorcycle accident, including an injury to his right great toe.  Fracture was ruled out and that injury was diagnosed as a sprain.  The Veteran has asserted that these records are in error, and that these injuries were actually sustained to his left side.  Subsequent service treatment records support that assertion.  Accordingly, the Board accepts as true that the Veteran sustained an injury to his left great toe in service.  

The Veteran has submitted private treatment records from May 2006 indicating that the size and severity of a then-diagnosed bunion on his left foot may have been related to an unspecified "past injury."  In June 2006 the Veteran submitted a statement wherein he asserted that this record was referring to his toe injury in service.  He also reported that a bunionectomy was performed at that time, that arthritis and floating cartilage in the joint were "removed," and that pins were installed.  

The Veteran was first afforded a VA examination in support of his claim in February 2011.  That report included radiographic imagery revealing moderate degenerative changes of the first MTP joint.  The examiner diagnosed the Veteran with bilateral hallux valgus of the great toes and related that condition to the Veteran's service.  Unfortunately, the examination report indicates that the Veteran's claims file was not available for review.  Accordingly, a new examination was ordered to include a review of the claims file by the examiner.  

The Veteran was afforded an additional VA examination in support of his claim in April 2011.  In his examination report the examiner cited the lack of toe or foot complaints in the record as the basis for his opinion that an injury to the Veteran's "right great toe" is related to the current degenerative changes in his "right great toe."  This opinion is inadequate for rating purposes for two reasons.  First, it appears that the examiner relied solely on the Veteran's service records and post-service records when he found that there "was no documented diagnosis or pathology."  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (noting that where the Veteran has provided lay testimony of an in-service injury, an examiner cannot ignored that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical record). Second, while the examiner mentioned the Veteran's assertions that his service treatment records mistakenly identified the injury to his great toe as on his right side, his opinion does not reflect that assertion.  

VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the evidence of record is insufficient for the Board to render a decision on the claim.  Accordingly, a remand is necessary to obtain a medical opinion that is adequate for rating purposes.  The questions indicated require further investigation by a medical professional, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  Therefore, the Board finds that a remand is necessary to afford the Veteran another VA examination.  The Board requests that the examination be scheduled with a different examiner. 

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take any appropriate action to obtain pertinent treatment records from any providers who may have evaluated the condition(s) at issue in this remand.  If the Veteran indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.

2.  Following the receipt of any outstanding records, the RO/AMC should schedule the Veteran for an appropriate VA examination in support of his claim with an examiner other than the one who provided the April 2011 opinion.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims folder must be made available to and be reviewed by the examiner.  Following a thorough evaluation the examiner should indicate the precise nature and extent of any and all disorders of the foot or toes.  For each disorder identified the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any such diagnosed disorder began during service or is otherwise due to or the result of service or any event or injury in service, including the Veteran's confirmed in-service injury to his left great toe.  

A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran.  In providing 

3.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefit sought is not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


